Exhibit For Immediate Release BSD Medical:German Cancer Society Issues an Important Press Release on Use of Hyperthermia Therapy in Treating Cervical Cancer SALT LAKE CITY, February 9, 2009—BSD Medical Corp. (NASDAQ:BSDM) today provided a translated version of a press release issued by the German Cancer Society entitled, “Putting the heat on advanced cervical cancer.”The translated text of this important press release is as follows: In the news Jan. 26, 2009 – Putting the heat on advanced cervical cancer Two trials have documented good rates of therapy success with the combination of radiotherapy (radiation therapy) and deep hyperthermia for treating advanced cervical cancer.One treatment option for advanced cervical cancer is radiotherapy in combination with chemotherapy.Chemotherapy, however, is not possible for all patients due to health and other reasons. Also, if a tumor has already spread beyond the cervix and penetrated surrounding tissue or parts of the vagina, it is often impossible to eliminate the tumor permanently using radiotherapy alone.In these cases, combining radiotherapy with deep hyperthermia can produce better results. The most recent data from two trials published in the International Journal of Radiation Oncology*Biology*Physics have shown that tumor growth can be better controlled and survival rates increased using a combination therapy. Cancerous cells are more sensitive to heat than are healthy cells– a fact that is exploited in hyperthermia therapy.Temperatures of 42 to 43°C are sufficient to kill a large portion of the cells.Additionally, the heating of tumor tissue produces heat shock proteins that activate the immune system to fight the cancerous cells.Hyperthermia is not used as the sole treatment method for cancer, rather as a complement to chemo- or radiotherapy. Deep hyperthermia is appropriate for treating tumors located deep inside the patient’s body.
